Citation Nr: 0904177	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-03 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel

INTRODUCTION

The veteran served on active military duty from August 1990 
to February 1994 with four months of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in North 
Little Rock, Arkansas.  In that decision, the previous denial 
of service connection for residuals of a postoperative left 
knee injury was confirmed and continued.  

The veteran testified before the undersigned veteran's law 
judge via videoconference in November 2006.  A transcript of 
the hearing is associated with the claims file.  In August 
2007, the Board remanded this matter for further development.  


FINDINGS OF FACT

1.  The RO denied service connection for a left knee 
disability in a May 2002 rating decision and the veteran did 
not properly appeal that decision within one year of being 
notified.  

2.  Evidence received since the May 2002 rating decision 
raises a reasonable possibility of substantiating the service 
connection claim for a left knee disability.  

3.  A clear preponderance of the evidence is against a 
finding that the veteran has a left knee disability 
associated with his active military duty.  




CONCLUSIONS OF LAW

1.  The May 2002 rating decision that denied the veteran's 
service connection claim for a left knee disability is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).  

2.  Evidence received since the May 2002 rating decision that 
denied service connection for a left knee disability is new 
and material, and the appellant's service connection claim 
for a left knee disability is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  

3.  A chronic left knee disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and to Assist

In an October 2003 letter, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  The AOJ notified the veteran of 
information and evidence necessary to substantiate his claim 
for service connection.  He was notified of the information 
and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  

The veteran was not informed of the type of evidence 
necessary to establish the degree of disability and an 
effective date prior to the initial adjudication of his 
claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As will be discussed below, the Board finds that the 
evidence of record does not support a grant of service 
connection for a left knee disability.  In light of this 
denial, no rating or effective date will be assigned.  The 
Board finds that there can be no possibility of any prejudice 
to the veteran in proceeding with the issuance of a final 
decision of the claims adjudicated in this decision.  See, 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

During this appeal, the Court of Appeals for Veterans Claims 
(Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 
1 (2006), which established additional requirements with 
respect to the content of VA notice for claims to reopen.  
Without deciding whether the notice and development 
requirements of Kent have been satisfied in the present case, 
it is the Board's conclusion that the case does not preclude 
the Board from adjudicating this portion of the veteran's 
claim.  The Board is taking action favorable to the veteran 
by reopening the claim of service connection for a low back 
disability.  See, Bernard, supra; VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available medical 
records have been secured.  The veteran was given a pertinent 
VA examination in October 2007.  

II.  New and Material Claim

        A.  Legal Criteria 

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2008).  The claimant has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160, 
20.201, & 20.302 (2008).  

Once a rating decision is final, the veteran's service 
connection claim may be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. § 3.156 (2008); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of evidence of 
record at the time of the last prior final denial, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

        B.  Analysis  

In a May 2002 decision, the RO denied service connection for 
a low back disability and the veteran was notified of that 
decision the same month.  The veteran did not file a proper 
notice of disagreement and the May 2002 decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).  

At the time of the May 2002 denial, the claims folder 
contained service treatment records and VA medical records.  
On the veteran's August 1990 enlistment examination a scar 
behind the veteran's left knee is noted to be considered non-
disabling.  May 1993 service treatment records show concern 
for the right, not the left, knee.  A February 1994 service 
treatment record documents that the veteran was in a motor 
vehicle accident one month prior, but does not address any 
problems with the veteran's left knee.  

March 1998 VA records show that the veteran was treated for a 
twisted and painful left knee.  An April 1998 magnetic 
resonance imaging report (MRI) showed that the veteran hurt 
his left knee playing basketball three weeks prior.  The MRI 
impression was "mild [degenerative joint disease] as 
described with joint effusion on the left."  A May 1998 MRI 
showed the following impressions: a partial medial patellar 
retinaculum tear with an intact medial collateral ligament 
(MCL); joint effusion; and no abnormalities of the anterior 
cruciate ligament (ACL).  A June 1998 VA record documents 
that the veteran was scheduled for physical therapy and 
cancelled or did not show up for his appointment several 
times.  

A January 1999 VA X-ray showed a normal left knee.  A 
November 2001 VA record shows the veteran complained of pain 
in both of his knees which he attributed to bus accident he 
was in while serving in Kuwait.  A March 2002 VA record shows 
an impression of changes in the lateral joint compartment 
consistent with an intra-articular loose body.  

Evidence received subsequent to the May 2002 denial includes 
more VA medical records; several translated private medical 
records; and a Board hearing transcript.  Private medical 
records in German were translated for review.  One May 1993 
private medical record shows the veteran received a diagnosis 
of "distortion of the right knee" while playing softball.  
Another record from the same month refers to both the right 
and left knee as the knee that became distorted while the 
veteran was playing softball.  A January 1994 private medical 
record from an orthopedic clinic shows a diagnosis of "skin 
abrasions on left knee joint and right supraorbital" along 
with other problems unrelated to the left knee.  The etiology 
of these injuries is not discussed.  

A July 2002 MRI showed chondromalacia, osteoarthritis; and an 
interstitial tear.  
An August 2003 general VA examination showed the veteran 
reported that he had sustained a left knee injury in a motor 
vehicle accident he had in Germany in 1992.  The examiner did 
not state whether the claims file was reviewed.  The 
diagnoses included residuals of an injury to the left knee 
with chondromalacia and degenerative joint disease.  

In September 2003, the veteran underwent an arthroscopic 
debridement of the left knee.  An MRI from the same month 
states "suspect synovial osteochondroma."  A December 2003 
VA medical record acknowledges a prior diagnosis of 
degenerative joint disease of the left knee and in several 
other joints.  A VA physician stated that the veteran was not 
employed because "he has chronic crippling pain in his 
knees."  

In March 2004, this VA physician wrote a detailed statement 
for the veteran "narrating his problems which are related to 
his service connection."  The physician acknowledged that 
the statement was based on facts provided by the patient.  
The physician stated that the veteran had traumatic 
osteoarthritis of the knees and attributed it to a bus 
accident the veteran had in 1990.  The osteoarthritis was 
noted to be severe and the July 2002 MRI was referenced.  

At the November 2006 Board hearing, the veteran stated that 
he first injured his left knee in 1990 or 1991 in a bus 
accident while in service.  (Transcript, p 3.)  

An October 2007 VA examination report states that the 
veteran's claims file was reviewed entirely and shows that 
the veteran was interviewed and examined.  The veteran stated 
that he had accidents involving his left knee in service and 
that his left knee problems had continued since his 
separation.  The veteran complained of daily flare-ups with 
weakness of the left knee.  Physical examination revealed a 
normal appearing left knee with healed arthroscopic surgical 
scars.  The examiner diagnosed the veteran with 
chondromalacia patella femoral syndrome with degenerative 
joint disease and postoperative arthroscopic chondroplasty.  

The Board finds that new and material evidence has been 
submitted subsequent to the May 2002 rating decision.  The 
significant newly submitted evidence includes the translated 
private medical records from the early 1990s as well as the 
October 2007 VA examination.  The translated private medical 
records provide clinical evidence that the veteran sustained 
an injury involving his left knee while he was in service.  
This new evidence, either by itself or when considered with 
the previous evidence of record, relates to an unestablished 
fact necessary to substantiate the left knee injury claim.  
It raises a reasonable possibility of establishing the claim.  
38 C.F.R. § 3.156(a).  Therefore, the evidence is considered 
new and material for the purpose of reopening the service 
connection claim for a left knee disability.  

As the Board has determined that new and material evidence 
has been submitted to reopen the service connection claim for 
a left knee disability, it is necessary to consider whether 
the appellant would be prejudiced by the Board proceeding to 
a decision on the merits.  In this case, the RO has already 
adjudicated the claim on the merits, and the October 2003 
letter provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  He 
has been notified of the evidence necessary to establish the 
claim on the merits and what evidence VA would obtain and 
what evidence he needed to provide.  The veteran has provided 
argument addressing his claim on the merits.  Accordingly, 
the Board finds that the veteran would not be prejudiced by 
its review of the merits at this time.  See Bernard, supra.  

III.  Service Connection Claim

        A.  Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2008).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

        B.  Analysis  

The veteran contends that his current left knee disability 
originated while he was in service.  The translated private 
medical records do show that the veteran had a diagnosis 
involving his left knee around the same time that the 
February 1994 service treatment record documents that the 
veteran sustained injuries in a motor vehicle accident.  

Of the new and material evidence submitted, the Board finds 
the October 2007 VA examination to be the most probative.  
The VA examiner reviewed the veteran's entire claims file and 
performed a comprehensive examination of the veteran's left 
knee.  The examiner noted that the service treatment records 
showed that the veteran's knee complaints in 1993 were 
limited to the right, not the left, knee.  The examiner's 
first opinion was that the veteran's current right knee 
complaint is less than 50/50 related to any injury involving 
the left knee which the veteran presented in his history 
(noted previously in the examiner's report).  

The examiner noted the veteran's 1998 basketball-related 
injury and that the veteran was noted to have chondromalacia 
on subsequent MRIs (though not on the first initial MRI).  
The examiner stated that the veteran's current complaints 
seemed to be representative of chondromalacia patella femoral 
syndrome because most of the pain is noted around the 
kneecap.  The examiner remarked that the claims file showed 
few left knee complaints until the veteran's August 2003 VA 
examination (which was reviewed).  

The examiner concluded that "this veteran's left knee 
problems started following injuries to the left knee as a 
civilian."  The examiner explained that after the veteran's 
acute injury in 1998, subsequent MRIs demonstrated gradual 
development of chondromalacia which appeared to be the main 
focus of the veteran's complaints.  The examiner stated 
"[h]e has developed degenerative arthritis which is 
considered age and occupational related."  The examiner then 
opined that it is less than 50/50 likely that the veteran's 
current left knee disability has anything to do with the left 
knee injury from service.  The examiner pointed out that the 
claims file showed no left knee complaints or problems upon 
discharge or shortly after discharge.  Although the file 
showed a left knee injury in service, it appeared to resolve 
itself.  Also, the evidence shows that the left knee 
complaints seem to be related to a civilian injury which 
occurred during recreational activities.  The examiner 
attached an October 2007 VA MRI, which showed an impression 
of a probable loose body.  

In addition to the October 2007 VA examination, two documents 
deserve consideration.  A March 2004 document written by the 
veteran's treating VA physician attributes the veteran's 
current disabilities (including the left knee among others) 
to service.  This statement and opinion were based on facts 
provided by the veteran and not a review of all the medical 
evidence.  The August 2003 VA examination did discuss the 
left knee, but in a general fashion.  The examiner did not 
specify that the residuals of the left knee injury were 
related to active duty or give a rationale for the diagnoses 
made.  

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008)

The 2007 VA examiner reviewed the entire claims file and 
included a detailed synopsis of the veteran's clinical 
history.  It is factually accurate, fully articulated, and 
contains sound reasoning; it is clearly more probative than 
any other etiology evidence of record and is afforded 
significant probative value.  

The Board finds that the preponderance of the evidence is 
against finding that the veteran's left knee disability is 
related to his military service.  The preponderance of the 
evidence reflects that the veteran's left knee disability is 
related to aging and the veteran's 1998 civilian knee injury.  





ORDER

New and material evidence has been received to reopen the 
service connection claim for a left knee disability, to that 
extent, the appeal is granted.  

Service connection for a left knee disability is denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


